 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                       SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                Case No.: 17CR2266
11                 Plaintiff,                 ORDER AND JUDGMENT TO
            v.                                DISMISS INFORMATION
12
13    JONATHAN NIETO,
14
                   Defendant.
15
16         Upon application of the United States and good cause appearing thereof,
17
18         IT IS ORDERED that the United States’ Motion to Dismiss the Information be
19 granted in the interests of justice.
20                  12/13/2018
           DATED: _________________
21                                                     ___________________________
22                                                     BARBARA L. MAJOR
                                                       United States Magistrate Judge
23
24
25
26
27
28
